Exhibit 10.1

Execution Copy

SECOND AMENDED AND RESTATED

MEMBRANE MANUFACTURE AND SUPPLY AGREEMENT

This Second Amended and Restated Membrane Manufacture and Supply Agreement (this
“Agreement”) is entered into effective as of December 19, 2008 (the “Effective
Date”), between Millipore Corporation (“Millipore”), a Massachusetts corporation
with its principal place of business at 290 Concord Road, Billerica, MA 01821,
and Entegris, Inc. (“Entegris”), a Delaware corporation with its principal place
of business at 3500 Lyman Boulevard, Chaska, MN 55318.

RECITALS

1. The Parties entered into an Amended and Restated Membrane Manufacture and
Supply Agreement dated as of November 30, 2005 (the “Old Agreement”) which among
other things provided for the manufacture and supply of certain membranes that
are used by and incorporated into products of both Millipore and Entegris, so as
to appropriately ensure both Millipore and Entegris a continuing supply of such
membranes.

2. Entegris plans to move its operations out of Millipore’s facility in an
orderly manner, and both Parties desire to coordinate such move without
disruption to the mutual supply relationship between them.

3. Accordingly, the Parties wish to amend and restate certain provisions of the
Old Agreement and to cancel and replace the Old Agreement as of the Effective
Date with this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below, the parties hereto agree as follows:

 

1. DEFINITIONS

The following terms shall have the meanings assigned to them below whenever they
are used in this Agreement including the Exhibits and Annexes hereto. Terms
defined elsewhere in this Agreement shall have the meaning ascribed thereto at
the location of their definition. Except where the context otherwise requires,
words imparting the singular shall include the plural and vice versa, words
denoting any gender shall include all genders and words denoting persons shall
include bodies corporate and vice versa.

“Affiliated Company” of one of the parties shall mean any entity that controls,
is controlled by, or is under common control with such party. As used herein,
“control” means the possession, directly or indirectly, or the power to direct
or cause the direction of the management and policies of such entity, whether
through ownership of voting securities or other interests, by contract or
otherwise.

 

Page 1 of 28



--------------------------------------------------------------------------------

“Confidential Information” shall have the meaning set forth in Section 13.1
hereof.

“Entegris Core Business” shall mean: (i) the IC MANUFACTURING INDUSTRY including
companies that manufacture integrated circuits, semiconductors, semiconductor
chips and other microelectronics components, flat panel displays, solar cells
and fiber optic cables, optical coatings, coated optical lenses and coated
optical fibers; (ii) the IC OEM EQUIP & MATERIALS MFG. INDUSTRY including
companies that manufacture equipment for the fabrication and processing of
semiconductors and integrated circuits for sale to companies in the IC
Manufacturing Industry as well as companies that integrate a number of
components into subsystems sold to OEM equipment manufacturers for incorporation
into semiconductor fabrication equipment, as well as companies that manufacture,
process and supply liquids, gases, conductive materials and other advanced
materials to the IC Manufacturing Industry and which provide products and
systems to purify, monitor and control atmospheric conditions in clean room
manufacturing environments of the IC Manufacturing Industry; and (iii) the IC
RESEARCH LABORATORY INDUSTRY including university, governmental and commercial
laboratories and research operations that research and/or develop innovations in
the structure and composition of integrated circuits, the processes and
materials used to manufacture integrated circuits and new forms of integrated
circuits.

“Entegris Equipment” shall have the meaning set forth in Section 3.1.1 hereof.

“Entegris Permitted Persons” shall have the meaning set forth in Exhibit B.

“Equipment” shall mean the Entegris Equipment and the Millipore Equipment
collectively.

“Facility Term” shall mean the period commencing on the Effective Date and
ending on December 31, 2010, or until this Agreement is terminated early in
accordance with Section 6.2.

“Flat Sheet UPE Membranes” shall mean rollstock UPE Membranes typically less
than 300 microns in sheet thickness including both phobic and philic Membranes
as produced at the Premises pursuant to the Old Agreement immediately prior to
the Effective Date, or as modified as provided in this Agreement.

“Information” shall mean business information, technical information and data,
know-how, research information and data, formulae and other information, whether
or not patentable or copyrightable, in written, oral, electronic or other
tangible or intangible forms, stored in any medium, including studies, reports,
records, books, contracts, instruments, surveys, discoveries, ideas, concepts,
know-how, techniques, designs, specifications, drawings, blueprints, diagrams,
models, prototypes, samples, flow charts, data, computer data, disks, diskettes,
tapes, computer programs or other software,

 

Page 2 of 28



--------------------------------------------------------------------------------

marketing plans, customer names, communications by or to attorneys (including
attorney-client privileged communications), memos and other materials prepared
by attorneys or under their direction (including attorney work product), and
other technical, financial, employee or business information or data.

“Lease” shall mean the lease of the Premises as set forth in Section 2 hereof
and in the Lease terms set forth in Exhibit B hereto.

“Machines” shall have the meaning set forth in Section 7.1 hereof.

“Machine Hourly Rates” shall have them meaning set forth in Section 7.1. hereof.

“Membranes” shall mean UPE Membranes as well as any other membranes or materials
that the parties may hereafter agree to add to this definition of Membranes.

“Millipore Core Business” shall mean: (i) the BIOPHARM INDUSTRY including
pharmaceutical/biotechnology and genetic engineering companies as well as
manufacturers of cosmetics, medical devices, diagnostic products and clinical
analytical products; (ii) the LAB & LIFE SCIENCE RESEARCH INDUSTRY including
government, university and private research and testing analytical laboratories
for proteomic, genomic, microbiological and similar research and analysis as
well as for environmental research and analysis; and (iii) the FOOD & BEVERAGE
INDUSTRY including companies that manufacture or process foods and beverages
including dairy products, beer, wine, juice and soft drink manufacturers and
bottled water companies.

“Millipore Equipment” shall have the meaning set forth in Section 3.1.2 hereof.

“New Entegris Facility” shall mean the facility at a location chosen by Entegris
on property not owned by Millipore to which Entegris will relocate all of its
manufacturing operations from the Premises.

“Original Contract Date” shall mean March 31, 2001.

“Other Flat Sheet UPE Membranes” shall mean Flat Sheet UPE Membranes other than
Treated Flat Sheet UPE Membranes. Other Flat Sheet UPE Membranes include, as of
the Effective Date, those Membranes listed under the heading “Other Flat Sheet
UPE Membranes” in Exhibit A hereto.

“Other UPE Membranes” shall mean all UPE Membranes other than Treated Flat Sheet
UPE Membranes.

“Other UPE Products” shall mean devices or other products which include Other
UPE Membranes as a material or component.

 

Page 3 of 28



--------------------------------------------------------------------------------

“PFA Hollow Fiber Membranes” shall mean tubular PFA membranes having an outer
diameter in the range of 500-1000 mm and an inner diameter of 100-500 mm.

“Premises” shall have the meaning set forth in Exhibit B.

“Releases” shall mean any purchase orders or other documents of purchase that
Millipore may place with Entegris for UPE Membranes.

“Rent” shall have the meaning set forth in Exhibit B.

“Subsidiary” of one of the parties shall mean any entity that is controlled by
such party. As used herein, “control” of an entity means the possession,
directly or indirectly, or the power to direct or cause the direction of the
management and policies of such entity, whether through ownership of voting
securities or other interests, by contract or otherwise.

“Supplement” shall mean the schedule of supplemental terms and conditions
specifying detailed provisions to implement the contractual commitments set
forth in this Agreement relating to membrane manufacturing operations and
membrane manufacturing process improvements which is attached to this Agreement
as Exhibit C.

“Supplied Party” shall mean a party to this Agreement that orders certain
Membranes pursuant to this Agreement and to whom such Membranes are sold.

“Supplying Party” shall mean a party to this Agreement that manufactures certain
Membranes ordered by the other party pursuant to this Agreement and that sells
such Membranes to the other party.

“Term” or “Term of this Agreement” shall mean the effective period of this
Agreement as set forth in Section 6 hereof.

“Treated Entegris Membranes” shall mean Treated Flat Sheet UPE Membranes and
Treated Other Entegris Membranes.

“Treated Entegris Products” shall mean devices or other products which include
Treated Entegris Membranes as a material or component.

“Treated Other Entegris Membranes” shall mean those Entegris membranes that are
chemically treated using Millipore’s VMF4 Line or using Millipore’s patented
VMF4 technology, including, as of the Effective Date, those membranes listed
under the heading “Treated Other Entegris Membranes” in Exhibit A hereto.

“Treated Flat Sheet UPE Membranes” shall mean Flat Sheet UPE Membranes that are
chemically treated using Millipore’s VMF4 Line or using Millipore’s patented
VMF4 technology, including, as of the Effective Date, those Membranes listed
under the heading “Treated Flat Sheet UPE Membranes” in Exhibit A hereto.

 

Page 4 of 28



--------------------------------------------------------------------------------

“UPE Membranes” shall mean microporous membranes produced from an ultrahigh
molecular weight polyethylene material by a melt cast process, as produced
pursuant to the Old Agreement at the Premises immediately prior to the Effective
Date, or as modified as provided in this Agreement.

“UPE Products” shall mean devices or other products which include UPE Membranes
as a material or component.

 

1A. TRANSITION OF MANUFACTURING

1A.1 Move. The parties have agreed that Entegris will move its membrane
manufacturing operations currently conducted in the Premises to the New Entegris
Facility in an orderly manner (the “Move”) during the Facility Term.

1A.2 Timing. Entegris will not move any equipment or operations sooner than July
2009. Subject to the achievement of required safety stocks as described in
Section 5.7, Entegris will complete the Move and have vacated the Premises no
later than the end of the Facility Term. Entegris will prepare a detailed move
schedule and provide it to Millipore by December 31,2008 .The parties will
review and update the schedule during the Facility Term on a monthly basis as
the Move progresses. Millipore will supply its requirements for feasibility and
qualification rolls in coordination with the schedule.

1A.3 Coordination. The parties will work together in good faith to facilitate
such Move to minimize disruptions and costs to both parties.

1A.4 Qualification. Prior to the reduction or cessation of production of
Membranes at the Premises, Entegris will establish its own new UPE annealing
capability at the New Entegris Facility. Millipore will use its commercially
reasonable efforts, in conjunction with Entegris, to qualify the Entegris’
manufacturing process at the New Entegris Facility to enable the supply of
qualified Membranes. Entegris will provide to Millipore in parallel with such
qualification a reasonable quantity of rolls of UPE Membrane necessary for
Millipore to conduct feasibility and qualification testing. All such feasibility
and evaluation rolls provided to Millipore by Entegris will meet all existing
Entegris specifications as agreed by the parties. If, despite each party’s
commercially reasonable efforts, Millipore is unable to qualify the Entegris UPE
annealing line, Millipore reserves the right to perform the annealing process
itself. In such circumstances, Entegris shall provide to Millipore a sufficient
quantity of extracted gel rolls, at appropriately adjusted prices, to enable
Millipore to produce sufficient finished product to meet Entegris’ obligations
for such finished product.

 

Page 5 of 28



--------------------------------------------------------------------------------

1A.5 No Supply Disruption. Notwithstanding the Move, Entegris will at all times
during the Term of this Agreement continue to meet its supply obligations to
Millipore under this Agreement of any Membranes from a manufacturing process
qualified by Millipore. It is the expectation of the parties that Entegris will
produce Membranes from both facilities initially and, after the Facility Term,
if the New Entegris Facility and its processes are qualified by Millipore,
solely from the New Entegris Facility.

1A.6 No VMF4 Disruption. Notwithstanding the Move, Millipore will at all times
during the Term of this Agreement continue to meet its obligations to Entegris
under this Agreement to provide hydrophilization of any Membranes on its VMF4
Line.

1A.7 Costs. Entegris will bear all costs of dismantling, packaging, freight,
shipping, installation, testing and requalification of all Entegris Equipment to
be removed from the Premises.

1A.8 Transfer to New Annealing Line. If Entegris’ new UPE annealing process can
be qualified successfully by Millipore as provided above,, then after such
qualification Millipore shall have Millipore membrane processed by Entegris on
the new Entegris annealing machine with pricing based on the costs associated
with the new machine and forego any payment for existing Film I Annealing
machine hours from Entegris. Prior to any successful qualification of such new
process to Millipore’s reasonable satisfaction, Millipore shall have Millipore
membrane continue to be processed on the existing Film I annealing machine at
the Premises with Entegris continuing to be charged the same rates and pricing
then in effect. Any such shifting of production shall not result in a
termination of the Agreement, which may be only be terminated in accordance with
its terms.

 

2. LEASE OF THE PREMISES

In order to enable Entegris to manufacture UPE Membranes, including Treated Flat
Sheet UPE Membranes and Other Flat Sheet UPE Membranes, and Treated Other
Entegris Membranes in the same production areas at Millipore’s facility at 80
Ashby Road, Bedford MA. and/or such additional, reduced or substituted areas all
as described in greater detail in Exhibit B hereto, and with the same processes
as such UPE Membranes and Treated Other Entegris Membranes were manufactured
prior to the Effective Date (both (i) for its own use and sale and for its sale
of UPE Products and (ii) for supply of Flat Sheet UPE Membranes to Millipore as
provided in this Agreement), Millipore and Entegris agree to the arrangements
regarding Entegris’ use of the Premises as are set forth in Exhibit B hereto for
the duration of the Facility Term.

 

Page 6 of 28



--------------------------------------------------------------------------------

3. OWNERSHIP AND USE OF THE EQUIPMENT

 

3.1. Ownership. For purposes of clarification, the parties acknowledge and agree
that:

 

  3.1.1. All right, title and interest in and to the following equipment
currently used in the manufacture of UPE Membranes and/or Treated Other Entegris
Membranes, now exists with, and is solely owned by Entegris (collectively, the
“Entegris Equipment”):

 

Item#

  

Description

  

Current Location

   Quantity

1.

   Slurry Mixing Vessels    Bldg C – Mix Room    2

2.

   Extrusion Line & support equipment (cranes, vents etc.)    Bldg D-101    1

3.

   NZE Extractors & support equipment (scales, vents etc.)    Bldg C-103    2

4.

   Release/Testing Equipment (porosimeter, flow stands, VBP stands, digital
dimension equipment)    Bldg D-101    1

5.

   Monomer Chemical Mixing Vessel (for philic Flat Sheet UPE Membranes)    Bldg
C – Mix Room    1

6.

   MSR Batch Extractors & support equipment (cranes, LS-15, etc.)    Bldg D-101
   3

7.

   Release/Testing Equipment (flow stands, VBP stands, digital dimension
equipment)    Bldg F-Cell 5    1

8.

   CUPE Mix/recirculation Pumps    Bldg C-Mix Room    2

9.

   NZE Chiller Loop (~100 Tons)    Bldg C-Roof    1

10.

   Oil Mist Collector (and duct/hood)    Bldg D-101    1

11.

   7 Ton Edwards Chiller    Bldg D-outside    1

12.

   Tiyoda-Serec Extractor    Bldg F-Cell 5    1

13.

   Tiyoda-Serec Ext 42 Ton Chiller    Bldg C-roof    1

 

Page 7 of 28



--------------------------------------------------------------------------------

  3.1.2. All right, title and interest in and to any equipment other than the
Entegris Equipment used in the manufacture of UPE Membranes and/or Treated Other
Entegris Membranes, including the following equipment currently used in such
manufacture (collectively, the “Millipore Equipment”) is solely owned by
Millipore:

 

Item#

  

Description

  

Current Location

   Quantity

1.

   Slurry Mix Stations; Control Modules 1-3    Bldg C-105    3

2.

   Film 1 Annealing Line    Bldg. C-123    1

3.

   VMF 4 Line (chemical modification)    Bldg. C-124    1

4.

   Testing: Flow, Wet Time, Stability    Bldg. C-124    various

5.

   Monomer Chemical Mixing Stations 4-6    Bldg. C-105    3

 

3.2. Use of Millipore Equipment and Support. At all times during the Facility
Term, Millipore shall provide Entegris with access to and use of the Millipore
Equipment, each as necessary for use in the manufacture of UPE Membranes or
Treated Other Entegris Membranes in accordance with Article I of the Supplement.
Entegris shall pay Millipore Machine Hourly Rates as set forth in Section 7.1
below with respect to the use of the Millipore Equipment. At all times during
the Term of this Agreement Millipore will provide a reasonable level of
operational assistance and general technical support assistance in resolving
technical problems in UPE Membrane manufacture occurring at the Premises in
accordance with Article I of the Supplement. Millipore shall be responsible for
maintaining the Millipore Equipment in its current operational capability, and
Entegris shall be responsible for maintaining the Entegris Equipment in its
current operational capability and condition, in each case as specified in
Article I of the Supplement, unless the parties agree in writing during the Term
of this Agreement to alter such maintenance responsibilities. To the extent
Millipore provides extraordinary services to Entegris, such services will be
charged in accordance with the rate structure specified in Section 7.3 of the
Agreement.

 

4. MANUFACTURE OF MEMBRANES

 

4.1. Membrane Manufacturing Operations. Millipore and Entegris agree that
Membrane manufacturing operations during the Term of this Agreement shall be
carried out in accordance with this Section 4 and with Article I of the
Supplement.

 

  4.2. Guaranteed Capacity. 4.2.1. At all times during the Term of this
Agreement, Millipore agrees to have VMF4 Line capacity sufficient to handle
projected philic Membrane volumes hereunder of up to 280,000 feet (~800 hours)
per quarter. If necessary and at Millipore’s discretion, this capacity can be
accomplished by either moving Millipore products (i.e. products other than the
Membranes covered by this Agreement) to Millipore’s MML hydrophilization
equipment or by moving philic Membranes covered by this Agreement to the MML
hydrophilization equipment if mutually agreed upon with cost impact to be agreed
upon in advance.

 

  4.2.2. At all times during the Facility Term, Millipore agrees to have
(i) Film 1 Annealing Line processing capacity sufficient to handle projected
phobic Membrane volumes hereunder of up to 3,200,000 feet (~1400 hours) per
quarter, and (ii) mix capacity sufficient to handle up to four (4) mixes of 400
pounds each on any days on which Entegris is running its extrusion process on
the Premises.

 

Page 8 of 28



--------------------------------------------------------------------------------

  4.2.3. At all times during the Facility Term, Entegris agrees to generally
schedule operations in alignment with Millipore’s plan for shutdown periods and
holidays. However, it is acknowledged and agreed that there will be times of
high demand during the Facility Term where Entegris will be required to run the
Entegris Equipment during these times. In such cases, Millipore and Entegris
will mutually agree on a plan allowing for high utilization of the Entegris
Equipment.

 

  4.2.4. Subject to any new or changed restrictions imposed by the applicable
air emission permit(s), Entegris agrees to have sufficient capacity, across all
relevant process steps, to meet Millipore’s projected demand for phobic UPE
Membranes that meet agreed specifications and qualification in an amount of
guaranteed capacity per each calendar quarter during the Term of this Agreement
of 300,000 feet. Through mutual written agreement, this guaranteed capacity
level can be reduced to 200,000 feet for a mutually agreed upon time period
should Millipore’s firm and forecasted releases warrant.

 

  4.2.5 The parties agree to commence good faith discussions in the first
calendar half of 2011 regarding the possibility of continuing Entegris’ access
to Millipore’s VMF4 Line capacity beyond the Term of this Agreement on terms and
conditions mutually acceptable to both parties, if any.

 

4.3. Capacity Expansion. Membrane manufacturing capacity will be reviewed in
accordance with a mutually agreed upon schedule during the Term of this
Agreement, but no less often than annually. Entegris shall be responsible to
review and report on the capacity of the Entegris Equipment and Millipore shall
be responsible to review and report on the capacity of the Millipore Equipment.
The results of these reviews will be discussed and documented for reference and
to provide a basis for capacity expansion, as may be appropriate and agreed by
the parties.

 

4.4. Manufacturing Process Improvements. Millipore and Entegris agree to
implement mutually agreeable Membrane manufacturing process improvements.

 

4.5. End of Term Arrangements for Millipore. Following the expiration or earlier
termination of the Term of this Agreement, Millipore desires the full
capabilities to manufacture (or have manufactured) UPE Membranes for its and its
Affiliated Companies’ use and sale, and for its and its Affiliated Companies’
use in manufacturing (or having manufactured) UPE Products for sale.
Accordingly, to facilitate Millipore’s manufacture of UPE Membranes following
the Term of this Agreement:

 

Page 9 of 28



--------------------------------------------------------------------------------

  4.5.1 (i) Entegris agrees in the event that Entegris during the Term of this
Agreement acquires and has installed at the Premises new equipment in
replacement of the existing Extrusion Line, or otherwise determines during the
Term of this Agreement, in its sole discretion, that the Extrusion Line and/or
one NZE Extractor are surplus and are to be disposed of, then Entegris agrees to
grant Millipore an option to purchase, prior to or at the termination of this
Agreement, at their then current book values and at such other reasonable terms
as the parties may agree, such surplus Extrusion Line and/or NZE Extractor. Upon
consummation of any such sale transaction, Entegris agrees to leave in their
then current locations at the Premises, the subject Extrusion Line and/or NZE
Extractor, as the case may be. Entegris agrees to notify Millipore as to whether
it is granting Millipore such an option, at least eighteen (18) months prior to
the termination of this Agreement; and

 

  4.5.2 In the event that the parties consummate a sale of any equipment deemed
to be surplus by Entegris as specified above, Entegris agrees to provide
Millipore with the know-how (including copies of all pertinent documentation)
and a reasonable amount of transition assistance relating to the design,
specifications, functionality, operation and maintenance of such equipment, or
otherwise necessary or useful for Millipore to be able to continue the UPE
Membrane manufacturing process immediately upon the termination of this
Agreement, so as to be able to make or have made UPE Membrane in the same
process and of the same quality as made and supplied under this Agreement. All
Entegris transition assistance time shall be charged to Millipore at the rates
per person-hour calculated in accordance with Section 7.3 below.

 

4.6. End of Term Arrangements for Entegris.

To facilitate Entegris’ manufacture of UPE Membranes and Treated Entegris
Membranes at a different location following the expiration or earlier
termination of this Agreement:

 

  4.6.1. Entegris shall remove and transport, at its own expense, the Entegris
Equipment (subject to the consummation of any sale pursuant to any option to
purchase certain items of such Entegris Equipment as specifically set forth in
Subsection 4.5.1 above) from the Premises to a location of its choice within
one-hundred eighty (180) days following such expiration or early termination.
Entegris shall use its best efforts to avoid or minimize damage to the Premises
or to any other part of Millipore’s 80 Ashby Road facility from such removal,
and shall promptly reimburse Millipore for its reasonable and actual costs of
repairing any damage to the extent caused by Entegris or its agents or
representatives in the process of removing the Entegris Equipment from the
Premises or any other parts of such facility; and,

 

Page 10 of 28



--------------------------------------------------------------------------------

  4.6.2. Millipore shall provide Entegris with know-how (including copies of all
pertinent documentation) and a reasonable amount of transition assistance
relating to the design, specifications, functionality, operation and maintenance
of the Millipore Equipment, such that Entegris can make or have made, and
operate and maintain, equipment substantially equivalent or comparable to the
Millipore Equipment, or successfully outsource the functions performed by the
Millipore Equipment, in the manufacture of UPE Membranes and Treated Other
Entegris Membranes. All Millipore transition assistance shall be charged to
Entegris at the rates per person-hour calculated in accordance with Section 7.3
below.

 

4.7. Joint Know-How. In the event that any know-how results from or is developed
in the course of the manufacture of UPE Membranes or Treated Other Entegris
Membranes in the Premises during the Facility Term of this Agreement (including
the use of Millipore Equipment in such manufacture), whether by employees of
Millipore, employees of Entegris or jointly, such know-how shall be jointly
owned by Entegris and Millipore. Millipore shall have rights to use such
know-how in all fields other than the Entegris Core Business, and Entegris shall
have rights to use such know-how in all fields other than the Millipore Core
Business.

 

4.8. Additional Membranes. Entegris shall have the right to add other membranes
to the list and definition of “UPE Membranes” during the Term of this Agreement,
subject to (i) Millipore’s approval (on grounds of safety, compliance with laws,
or avoidance of damage to the Millipore Equipment, the Premises or any other
parts of Millipore’s 80 Ashby Road facility) of the manufacture of such
additional UPE Membranes, which approval shall not be unreasonably withheld or
delayed, and (ii) Millipore’s having sufficient space and equipment capacity for
such additional manufacture, and (iii) scheduling of use of the Millipore
Equipment as shall be negotiated by the parties in good faith.

 

5. SUPPLY OF MEMBRANES

 

5.1. Sale of Membrane. Entegris agrees to sell to Millipore Flat Sheet UPE
Membranes, in the amounts contained in Millipore’s Releases, at all times during
the Term and, in the event this Agreement is terminated by Entegris pursuant to
Section 6.2 (iii), at all times following the Term through and including
December 31, 2012 or until any event prior thereto that would have given rise to
Entegris’ right to terminate this Agreement pursuant to Section 6.2 (i) or (ii).
Except as set forth in Section 5.4 hereof, neither party shall have any minimum
or maximum purchase requirements for any or all of such Membranes hereunder,
either per order or in the aggregate.

 

5.2. Terms of Sale. Unless otherwise agreed by both parties in writing, this
Agreement applies to all Releases placed by a Supplied Party with a Supplying
Party during the Term. The terms and conditions of this Agreement shall apply to
any Release, whether or not this Agreement or its terms and conditions are
expressly referenced in the Release. All Membrane shall be tested, inspected and
packaged for delivery by the Supplying Party as mutually agreed by the parties.

 

Page 11 of 28



--------------------------------------------------------------------------------

5.3. Priority. Unless otherwise agreed by both parties in writing for a specific
transaction, no inconsistent or additional term or condition in any Release, or
in any acknowledgment, invoice or other document issued by a Supplying Party or
its representative in connection with a particular purchase by a Supplied Party,
shall be applicable to a transaction within the scope of this Agreement. Both
parties specifically agree that any terms and conditions in any such documents
which are in any way inconsistent with this Agreement shall be inapplicable, and
the terms of this Agreement shall govern.

 

5.4. Forecasts and Releases.

 

  5.4.1 Millipore will provide Entegris with a rolling one-year forecast of its
demand for UPE Membranes hereunder, by calendar quarter (a “One-Year Forecast”),
which will be updated on a quarterly basis, at least thirty (30) days prior to
the start of each calendar quarter. The sub-forecast for the first three
(3) months within any One-Year Forecast shall be referred to as a “3 Month
Forecast”. Millipore must provide Releases for delivery, during the three
(3) months covered by any 3 Month Forecast, of UPE Membranes in at least those
quantities set forth in such 3 Month Forecast. Except for such semi binding
nature of the 3 Month Forecasts as described more specifically at 5.4.3 below,
the One-Year Forecasts will be used for planning purposes only and are not
binding. Entegris will ship UPE Membranes so as to arrive on the delivery date
set forth in a Release, provided that the delivery date set forth in such
Release is not less than thirty (30) days following the date Entegris receives
such Release and provided that the quantities set forth in such Release,
together with those in all other Releases calling for delivery during the same
quarter, are not more than thirty percent (30%) greater than the quantities
provided in the applicable 3 Month Forecast. For any Releases calling for
quantities more than thirty percent (30%) greater than the quantities provided
in such 3 Month Forecast, Entegris shall use commercially reasonable efforts to
deliver such quantities within sixty (60) days following the date Entegris
receives such release or as soon as practicable thereafter.

 

  5.4.2 Within ten (10) days after receipt of each One Year Forecast, Entegris
will provide a non-binding, good faith projection of its UPE Membrane
manufacturing volume (broken down between philic and phobic Membranes), by
calendar quarter, for the upcoming four calendar quarters. This information will
be used by Millipore for budgeting of resources and revenue, and for the
determination of budgeted Machine Hourly Rates for purposes of Section 7.1.2.

 

Page 12 of 28



--------------------------------------------------------------------------------

  5.4.3 Millipore’s requirements for membranes for an upcoming quarter shall be
submitted to Entegris in the form of purchase orders before the start of that
quarter. Millipore shall be entitled to cancel orders without penalty or other
change if the written cancellation notice is received by Entegris prior to the
ordered membrane lot being extruded. Millipore shall be entitled to increase
volume of membrane ordered during the quarter by issuing a supplemental purchase
order and Entegris agrees to make reasonable efforts to accommodate the
requested additional volume.

 

5.5. Prices; Delivery and Payment Terms. Membrane prices shall be as set forth
in Section 7.5 hereof. Payment terms for the sale of Membranes hereunder shall
be as set forth in Section 7.6 hereof. Delivery terms for all Membranes will be
FOB 80 Ashby Road, Bedford, MA.

 

5.6 Continuing Supply Discussions. The parties agree to commence good faith
discussions in the first calendar half of 2011 regarding the possibility of
continuing the supply of some Membranes from Entegris to Millipore beyond the
Term of this Agreement on terms and conditions mutually acceptable to both
parties, if any.

 

5.7 Safety Stock.

5.7.1 Each party acknowledges that the generation of a sufficient safety stock
of UPE Membrane inventory meeting specifications and produced using a qualified
process is appropriate. Accordingly, during the Facility Term Entegris will use
its commercially reasonable efforts to produce additional Flat Sheet UPE
Membrane for Millipore at the Premises beyond 200,000 feet per quarter.

5.7.2 Entegris will not commence the Move, including the reduction or cessation
of production or the movement of any Entegris Equipment, until the parties have
created an inventory of safety stock of Flat Sheet UPE Membrane inventory
meeting specifications and produced using the qualified process at the Premises
(the “Safety Stock”) of at least 400,000 feet. Until commencement of the Move,
Entegris will make all commercially reasonable efforts to maintain the Safety
Stock at such amount.

5.7.3 The level of existing Safety Stock as of the Effective Date is 144,235
feet. The parties agree that production in any calendar quarter in excess of, or
below, 200,000 feet shall increment or decrement, respectively, the amount of
Safety Stock. In addition, material returns for verified quality issues related
to the portions of the process controlled by Entegris will reduce the amount of
Safety Stock, foot for foot. The parties will review the amount of Safety Stock
on a monthly basis and will mutually determine when the Safety Stock has reached
400,000 feet. The parties acknowledge that the Safety Stock described in this
section is exclusively for the benefit of Millipore’s supply needs. Millipore
will provide the necessary storage space for the Safety Stock, which storage
space shall be outside the then current Premises.

 

Page 13 of 28



--------------------------------------------------------------------------------

5.7.4 Although fully treated, finished Membrane is preferable, if the parties
mutually agree that it is a necessity in order to facilitate the Move, up to
60,000 feet (fifteen percent (15%)) of the Safety Stock may be comprised of gel
rolls, which are composed of Flat Sheet UPE Membrane that has not yet been
processed through the Annealing Line. Any such gel rolls shall be processed at
the Premises when such rolls are actually processed.

 

6. TERM AND TERMINATION

 

6.1. The effective period of this Agreement (the “Term” or “Term of this
Agreement”) shall begin on the Effective Date and continue thereafter until
December 31, 2012 or until earlier termination in accordance with Section 6.2.
Any Release issued by a Supplied Party before the effective date of termination
and in accordance with Section 5.4 hereof shall be fulfilled by the Supplying
Party.

 

6.2. Either party may terminate this Agreement prior to December 31, 2012
without prejudice to any rights or liabilities accruing up to the date of
termination:

 

  (i) in the event of a material breach by the other party of any of the terms
and conditions of this Agreement, by giving the other party written notice of
such breach, provided that such breach shall not have been cured within one
hundred twenty (120) days following such notice; or,

 

  (ii) immediately, by written notice thereof, if any of the following events or
an event analogous thereto occurs:

 

  a. an adjudication has been made that the other party is bankrupt or
insolvent;

 

  b. the other party has filed bankruptcy proceedings or has had such
proceedings filed against it, except as part of a bona fide scheme for
reorganization;

 

  c. a receiver has been appointed for all or substantially all of the property
of the other party;

 

  d. the other party has assigned or attempted to assign this Agreement for the
benefit of its creditors; or

 

  e. the other party has begun any proceeding for the liquidation or winding up
of its business affairs; or,

 

  (iii) at any time for convenience of the terminating party upon twenty-four
(24) months prior written notice to the other party.

 

Page 14 of 28



--------------------------------------------------------------------------------

6.3. Termination under this Section 6 shall be in addition to and not a
substitute for other rights or causes of action of the terminating party.

 

6.4. Termination of this Agreement shall not in any way operate so as to impair
or destroy any of the rights or remedies of either party, either at law or in
equity, nor shall it relieve the parties of their obligations pursuant to
Sections 1, 3.1, 4.5, 4.6, 4.7, 6, 8, 9, and 13 through 16 hereof, each of which
shall survive the termination or expiration of this Agreement.

 

7. PRICES AND PAYMENTS

 

7.1. Machine Hourly Rates. The hourly rates (“Machine Hourly Rates”) for use by
Entegris of Millipore’s VMF4 Line, Film 1 Annealing Line and Mix Room equipment
(the “Machines”), and the invoicing thereof, shall be as set forth in this
Section 7.1. Machine usage (including production and research and development
usage) shall be calculated in accordance with the formula set forth in Annex 2.

 

  7.1.1. Machine Hourly Rates. Commencing on the Effective Date, the Machine
Hourly Rates set forth in Annex 1, subject to the annual adjustments as set
forth below in this Section, shall be applicable from the Effective Date through
the end of the period of the Term of this Agreement. The Machine Hourly Rates
shall be adjusted annually as of January 1 of each year, beginning in calendar
year 2010, to reflect (i) the then most recent August-to-following-August
percentage changes, up or down, in the Producer Price Index for the industry
group Pharmaceutical Preparation Manufacturing (series identification number
PCU325412325412), (ii) any demonstrated increases in Millipore’s costs
associated directly with use of the Machines hereunder and which costs are
extraordinary, not presently anticipated and not reflected in the Producer Price
Index used pursuant to clause (i) above, and (iii) changes to depreciation
charges as a result of capital improvements to the Machines for the production
of Membranes, as set forth in Section 7.4.2; provided, however, that commencing
on January 1, 2009 the Machine Hourly Rates for Millipore’s VMF4 Line will not
be subject to such annual changes and will remain at $313.38 per hour for the
Term of this Agreement. Machine Hourly Rates to Entegris are independent of
Millipore production volumes on the Machines.

 

  7.1.2.

Invoicing for Machine Hourly Rates. Millipore shall be entitled to invoice
Entegris monthly for Machine usage following the end of each month. The Machine
Hourly Rates used for the first two months of each calendar quarter shall be the
average Machine Hourly Rates that would apply for the budgeted use of each
Machine for such quarter, as calculated by Millipore based on the then most
recent projections provided by Entegris pursuant to Section 5.4.2 hereof. The
invoice for the third month of each calendar quarter shall be adjusted to effect
a “true up” to actual Machine usage by invoicing for the net difference between
the Machine Hourly Rate applicable to the actual hourly usage of the Machine in

 

Page 15 of 28



--------------------------------------------------------------------------------

 

question for the entire quarter multiplied times the actual hours of usage of
such Machine for the quarter less the amounts invoiced for usage of such Machine
for the first two months of the quarter. This “true up” is so that Entegris
effectively pays for all of a quarter’s hours at the Machine Hourly Rates
appropriate for those total hours.

 

7.2. Occupancy Rates. Commencing on the Effective Date, rates for occupancy and
use of the Premises shall be as set forth in Exhibit B.

 

7.3. Support Rates. Commencing on the Effective Date, rates for extraordinary
Millipore supervisory, operational assistance and technical support (as
described in Section 3.2 hereof) that are currently in use by the parties during
2005 shall be applicable from the Effective Date through December 31, 2008.
Commencing on January 1, 2009, rates for extraordinary Millipore supervisory,
operational assistance and technical support (as described in Section 3.2
hereof) shall be as shown in Annex 1. These rates will be adjusted annually as
of January 1 of each year, beginning in calendar year 2010, to reflect (i) the
then most recent August-to-following-August percentage changes, up or down, in
the Producer Price Index for the industry group Pharmaceutical Preparation
Manufacturing (series identification number PCU325412325412) and (ii) any
demonstrated increases in Millipore’s costs associated directly with providing
such support hereunder and which costs are extraordinary, not presently
anticipated and not reflected in the Producer Price Index used pursuant to
clause (i) above.

 

7.4. Impact of Capital Investment on Prices.

 

  7.4.1. Entegris shall be responsible for funding required capital improvements
to the Entegris Equipment for production of hydrophobic Membranes. Millipore
shall be responsible for funding required capital improvements to the Millipore
Equipment for production of hydrophilic Membranes. To the extent that capital
improvements are required for the Millipore Equipment used in the production of
hydrophobic Membranes, responsibility for funding that capital improvement shall
be mutually agreed upon in accordance with Section I.1.7 of the Supplement. If
one party funds the purchase of additional equipment for use in manufacture of
UPE Membranes at the Premises, that equipment shall be owned by the funding
party.

 

  7.4.2. Changes to depreciation charges as a result of capital improvements to
the Equipment for the production of Membranes will be reflected in the
appropriate work center rates and would be part of the rate adjustment process
set forth in Sections 7.1.2 and 7.3. Millipore and Entegris each agree to inform
the other of capital purchases that may eventually affect proposed rate/price
changes hereunder no later than the time that purchase orders for such capital
purchases are placed.

 

Page 16 of 28



--------------------------------------------------------------------------------

  7.4.3. Millipore shall have approval authority with respect to any Entegris
proposed modifications to VMF 4 equipment for UPE Membrane processing. Millipore
agrees that proposed modifications to the VMF4 equipment for non-Entegris UPE
Membrane processing that could influence the processing of UPE Membranes on the
VMF 4 equipment shall be reviewed with Entegris and shall be subject to mutual
agreement.

 

  7.4.4. Millipore shall have approval authority for any Entegris proposed
modifications to Film 1 manufacturing process for UPE Membranes. Financial
impact of those modifications would be mutually agreed upon prior to proceeding.

 

  7.4.5. In the event of a process change to either the Film 1 or VMF4 lines,
Millipore shall be responsible for change control management for any impact on
Millipore products. Likewise, Entegris would be responsible for change control
management for any impact on Entegris products.

 

7.5. Membrane Prices.

 

  7.5.1. Intentionally Omitted.

 

  7.5.2. Commencing on the Effective Date through December 31, 2009, until
adjusted pursuant to Section 7.5.3, prices for Flat Sheet UPE Membranes to
Millipore produced at the Premises, together with up to eight (8) rolls produced
at the New Entegris Facility that are used to ascertain basic feasibility, shall
be at Entegris’ Manufacturing fifteen percent (15%). For Flat Sheet UPE
Membranes produced at the New Entegris Facility (other than the rolls for
feasibility evaluation as described and priced above), prices shall as set forth
on Annex 3 for the Term of this Agreement. The parties acknowledge that all Flat
Sheet UPE Membranes will be produced at the New Entegris Facility after
December 31, 2010.

 

  7.5.3. On or before November 15, 2009, Entegris shall notify Millipore as to
the adjusted Manufacturing Cost to be in effect for the following calendar year
for the Membranes to be supplied by Entegris that will be produced at the
Premises and shall make available an “open-book” review of such Manufacturing
Cost. Membrane Prices hereunder will be adjusted as of January 1, 2010 to
reflect such adjusted Manufacturing Cost. Without limiting the factors involved
in determining Manufacturing Cost, the Manufacturing Cost of UPE Membranes shall
take into account the budgeted Machine Hourly Rates based on projected annual
UPE Membrane manufacturing volume.

 

7.6.

Payment of Invoices. All amounts payable by either party to the other pursuant
to this Agreement, except for amounts payable as Rent, shall be payable within
forty-five (45) days following the later of (i) receipt of ordered Membranes,

 

Page 17 of 28



--------------------------------------------------------------------------------

 

performance of services or Machine usage, and (ii) receipt of invoice. All
payments shall be made in U.S. Dollars. Any late payments shall be subject to
interest at a rate of twelve percent (12%) per annum.

 

8. NON-COMPETITION

Except as otherwise provided in Article 5 hereof or elsewhere in this Agreement:

 

8.1. Millipore agrees that neither it nor any of its Affiliated Companies will
(i) sell outside of the Millipore Core Business any UPE Membranes or UPE
Products, or (ii) sell any UPE Membranes or UPE Products to any distributor, OEM
manufacturer or other third party that has rights to, or that Millipore or any
such Affiliated Company has reason to believe will, resell such UPE Membranes or
UPE Products outside of the Millipore Core Business or sell other products which
include UPE Membranes or UPE Products as materials or components outside of the
Millipore Core Business.

 

8.2. Entegris agrees that neither it nor any of its Affiliated Companies will
(i) sell into the Millipore Core Business any Other UPE Membranes or Other UPE
Products, or (ii) sell any Other UPE Membranes or Other UPE Products to any
distributor, OEM manufacturer or other third party that has rights to, or that
Entegris or any such Affiliated Company has reason to believe will, resell such
Other UPE Membranes or Other UPE Products into the Millipore Core Business or
sell other products which include Other UPE Membranes or Other UPE Products as
materials or components into the Millipore Core Business.

 

8.3. Intentionally Omitted.

 

8.4. Intentionally Omitted.

 

8.5. Entegris agrees that neither it nor any of its Affiliated Companies will
(i) sell outside of the Entegris Core Business any Treated Entegris Membranes or
Treated Entegris Products, or (ii) sell any Treated Entegris Membranes or
Treated Entegris Products to any distributor, OEM manufacturer or other third
party that has rights to, or that Entegris or any such Affiliated Company has
reason to believe will, resell such Treated Entegris Membranes or Treated
Entegris Products outside of the Entegris Core Business or sell other products
which include Treated Entegris Membranes or Treated Entegris Products as
materials or components outside of the Entegris Core Business.

 

8.6.

In the event that either party discovers any distribution arrangements
pre-existing the Original Contract Date that would conflict with the provisions
of this Agreement, the parties agree that any such pre-existing arrangements
shall not constitute a breach hereunder, and they further agree: (i) to use
reasonable commercial efforts to cause any such terms of distribution agreements
that are inconsistent with the provisions contained herein to be amended so as
to be

 

Page 18 of 28



--------------------------------------------------------------------------------

 

consistent with these provisions, (ii) not to amend any distribution agreements
following the date of this Agreement so as to be inconsistent with such
provisions, and (iii) not to renew or enter into any distribution agreements or
other agreements containing terms inconsistent with the provisions contained
herein following the date of this Agreement.

 

8.7. It is acknowledged and accepted that either party or its Affiliated
Companies may from time to time hereafter unintentionally make sales that would
be prohibited in accordance with Sections 8.1 through 8.5 (“Sales Outside
Field”). Accordingly, notwithstanding Sections 8.1 through 8.5, each party
agrees not to actively market or attempt to make Sales Outside Field, provided
that for any Sales Outside Field that are nevertheless made by and known to a
party, such party shall, within forty-five (45) days following the end of each
calendar year in which such Sales Outside Field were made, provide an accounting
of its Gross Margins on such Sales Outside Field during such calendar year (such
accounting to include the total amount of such Sales Outside Field, the total
Gross Margins on such Sales Outside Field, and detail regarding the customers to
which such Sales Outside Field were made) and payment of the amount of such
Gross Margins to the other party. Other than such accountings, neither party
shall be liable for any commission, payment, remittance, accrual or obligation
or incur any other liability to the other party with respect to any such Sales
Outside Field. For purposes of this Section, “Gross Margins” on a party’s Sales
Outside Field shall mean the sale price, net of discounts and other sales
deductions, of a Membrane or product sold Outside Field, less such party’s fully
burdened manufacturing cost of such Membrane or product (which for Membranes
purchased from the other party hereunder shall mean the price paid to the other
party for such Membranes).

 

9. WARRANTIES AND INDEMNIFICATION

 

9.1. Each Supplying Party warrants to the corresponding Supplied Party that:

 

  (i) All Membranes supplied to the Supplied Party hereunder shall conform to
the specifications for such Membranes as in effect as of the date of this
Agreement and as provided to the Supplied Party, as such specifications may be
amended as agreed by the parties;

 

  (ii) All Membranes supplied hereunder shall be free of defects in materials
and workmanship; and

 

  (iii) It will abide by all applicable laws and regulations in manufacturing
and supplying Membranes pursuant to this Agreement.

 

9.2. In the event of a breach of the foregoing warranties, the Supplying Party’s
sole obligation to the Supplied Party shall be to repair, replace or refund, at
the Supplying Party’s option, any non-conforming Membranes.

 

Page 19 of 28



--------------------------------------------------------------------------------

9.3. THE SUPPLYING PARTY MAKES NO OTHER WARRANTY, EXPRESSED OR IMPLIED,
INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR USE. FURTHERMORE, THE SUPPLYING PARTY SHALL NOT BE LIABLE FOR
CONSEQUENTIAL, INCIDENTAL, SPECIAL OR ANY OTHER INDIRECT DAMAGES RESULTING FROM
ECONOMIC LOSS OR PROPERTY DAMAGE SUSTAINED BY THE SUPPLIED PARTY FROM THE USE OF
THE SUPPLIED MEMBRANES.

 

9.4. Each Supplying Party agrees to indemnify and hold the corresponding
Supplied Party harmless from and against any claim or legal action by a third
party against such Supplied Party (including reasonable attorneys’ fees
associated therewith) based on damages incurred as a result of property damages,
personal injury or death, to the proportionate extent arising from a breach of
any of the above warranties of the Supplying Party or from the Supplying Party’s
negligent action or omission.

 

9.5. Without limiting any other rights or remedies that a Supplied Party may
have, if such Supplied Party determines that delivered Membranes do not conform
to the agreed specifications for such Membranes, then such Supplied Party may
reject or withdraw its acceptance thereof and shall notify the Supplying Party
in writing of such nonconformity or error within thirty (30) days from receipt
of such Membranes by the Supplied Party. The Supplied Party may subject any
Membrane to internal testing for purposes of determining conformity to
specifications. The Supplying Party shall have fifteen (15) days after receipt
of written notice of nonconformity or error to replace nonconforming Membranes
at the expense of the Supplying Party. If so directed by the Supplying Party,
the Supplied Party shall return nonconforming Membranes to the Supplying Party’s
manufacturing facilities, at the Supplying Party’s expense and using such
carrier and such delivery dates and terms as the Supplying Party shall
reasonably specify.

 

9.6. The parties agree to have their representatives meet at least once every
three (3) months (unless otherwise agreed) to review compliance with the
manufacturing, specifications, product quality, forecasting and delivery terms
set forth in this Agreement, and to agree on any necessary corrective actions or
modifications to the Supplement as then in effect.

 

10. MEMBRANE MODIFICATIONS; NEW MEMBRANES.

 

10.1. Each Supplying Party agrees that it will not substantially change the
Membranes that it will supply hereunder or their formulation, manufacturing or
testing processes, process equipment, other aspects of form, fit or function, or
production location, unless the Supplied Party approves such change in writing,
which approval may require formal validation and qualification and possibly
customer notification. The implementation of any such accepted changes shall be
subject to the parties’ agreement on any change in price or other terms of
supply as may be necessitated or requested by a party as a result of such
change.

 

Page 20 of 28



--------------------------------------------------------------------------------

10.2. If any new or improved UPE Membranes result from research and development
work that may be conducted by either Millipore or Entegris during the Term of
this Agreement, or are requested by Millipore to be added to the supply
provisions hereof, and are agreed to by Entegris, and are technically feasible
for Entegris to manufacture, it is intended that such UPE Membranes be added to
this Agreement both in terms of Entegris’ supply to Millipore and Entegris’
manufacture of such UPE Membranes, and they shall be so added to this Agreement
upon agreement by the parties as to specifications and pricing, which pricing
shall be consistent in methodology with the pricing hereunder.

 

11. ACCESS TO FACILITIES

At any time during the Term, upon reasonable advance notice by a Supplied Party,
such Supplied Party’s authorized representatives and customers (subject to
appropriate confidentiality obligations) shall be provided access to the
facilities of the Supplying Party to audit or verify conformity with applicable
laws and regulations and mutually agreed to quality standards. During the
Facility Term of this Agreement, Millipore’s authorized representatives shall be
provided access to the Premises for the purpose of auditing or troubleshooting
(to be coordinated with Entegris) of technical problems with UPE Membranes or
their manufacture. Also, Millipore and Entegris customers (subject to
appropriate confidentiality obligations and on reasonable advance notice, and
for the purposes indicated above) shall be provided reasonable access,
respectively, to the Premises (during the Facility Term) and to the New Entegris
Facility and to the areas of Millipore’s 80 Ashby Road facility where the
Millipore Equipment is located and used (limited to the VMF4 Line after the
Facility Term) up to the Term of this Agreement.

 

12. INSURANCE RELATED TO MEMBRANES

Each Supplying Party agrees to procure and maintain, at all times during the
Term, product liability insurance with respect to the Membranes supplied by it
(Broad Form Vendor’s Endorsement) and contractual liability coverage, with the
minimum limits of $5,000,000 (Five Million Dollars). Each Supplying Party shall,
upon request by the Supplied Party, furnish to the Supplied Party a certificate
of insurance evidencing the foregoing coverage and limits. The insurance
provider shall not be changed without providing the Supplied Party with ten
(10) days’ prior written notice.

 

13. CONFIDENTIALITY

 

13.1.

Confidential Information. For the purpose of this Agreement the term
“Confidential Information” means Information which is not otherwise in the
public domain and of which the owner actively undertakes to restrict or control

 

Page 21 of 28



--------------------------------------------------------------------------------

 

the disclosure to persons or entities other than Millipore or Entegris or their
Subsidiaries in a manner reasonably intended to maintain its confidentiality,
and which: (i) the party owning or disclosing Confidential Information
(“Disclosing Party”) disclosed to the non-owning party or recipient of the
Confidential Information (“Receiving Party”) or the Receiving Party had access
to on or before the Original Contract Date; (ii) is contained in or referred to
by this Agreement or any exhibit or annex hereto and is known to or in the
possession of the Receiving Party as of the Effective Date; or (iii) is
disclosed to the Receiving Party pursuant to this Agreement during the Term (the
“Disclosure Period”). Confidential Information may include information relating
to, by way of example, research, products, services, customers, markets,
software, developments, inventions, manufacturing processes, designs, drawings,
engineering, marketing or finances, and may be in writing, disclosed orally or
learned by inspection of computer programming code, equipment or facilities.
Confidential Information of third parties that is known to, in the possession of
or acquired by a Receiving Party pursuant to a relationship with the Disclosing
Party shall be deemed to be the Disclosing Party’s Confidential Information for
purposes of this Section 13.

 

  13.1.1. Highly Confidential Information means Confidential Information that is
technical know-how and trade secrets relating to: (i) Information relating to
manufacturing processes or procedures with respect to devices or other products
that are commercially released or for which substantial steps have been taken
towards commercialization as of the Effective Date; (ii) Information generated
by research and development activities; (iii) chemical and other scientific
formulae used for the manufacture or treatment of membranes or other separations
media or of devices or other products that are commercially released or for
which substantial steps have been taken towards commercialization as of the
Effective Date; or (iv) any other Information which Millipore and Entegris agree
is Highly Confidential hereunder.

 

  13.1.2. Exclusions from Confidential Information. Notwithstanding the
foregoing provisions of this Section 13.1, Confidential Information shall
exclude information that: (i) was in the Receiving Party’s possession before
receipt from the Disclosing Party and obtained from a source other than the
Disclosing Party and other than through the prior relationship of the Disclosing
Party and the Receiving Party before the Original Contract Date; (ii) is or
becomes a matter of public knowledge through no fault of the Receiving Party;
(iii) is rightfully received by the Receiving Party from a third party without a
duty of confidentiality; (iv) is disclosed by the Disclosing Party to a third
party without a duty of confidentiality on such third party; (v) is
independently developed by the Receiving Party; or (vi) is publicly disclosed by
the Receiving Party with the Disclosing Party’s prior written approval.

 

Page 22 of 28



--------------------------------------------------------------------------------

13.2. Confidentiality And Non-Use Obligations. During the Confidentiality Period
(as defined in Section 13.3 below), the Receiving Party shall (i) protect the
Confidential Information of the Disclosing Party by using the same degree of
care, but no less than a reasonable degree of care, to prevent the unauthorized
use, dissemination, or publication of the Confidential Information as Receiving
Party uses to protect its own confidential information of a like nature,
(ii) not use such Confidential Information in violation of any use restriction
herein, and (iii) not disclose such Confidential Information to any third party,
except as expressly permitted under this Agreement or in any other agreements
entered into between the parties in writing, without prior written consent of
the Disclosing Party.

 

13.3. Duration of Confidentiality Obligations. The confidentiality obligations
provided for in this Section 13 shall continue in effect for the following
periods (the “Confidentiality Period”): (i) with respect to Confidential
Information that is not Highly Confidential Information, for a period of five
(5) years following either (A) the Effective Date with respect to Confidential
Information of the Disclosing Party that is known to or in the possession of the
Receiving Party as of the Effective Date or (B) the date of disclosure with
respect to Confidential Information that was or will be disclosed by the
Disclosing Party to the Receiving Party after the Effective Date but before the
expiration of the Disclosure Period (as defined in Subsection 13.1 above); and
(ii) with respect to Highly Confidential Information, in perpetuity. The
obligations set forth in this Section 13 shall survive any termination of this
Agreement.

 

13.4. Compelled Disclosure. If the Receiving Party or any of its respective
Subsidiaries believes that it (i) is legally obligated to disclose, or (ii) will
be compelled by a court or other authority of competent jurisdiction to
disclose, Confidential Information of the Disclosing Party, it shall give the
Disclosing Party prompt written notice so that the Disclosing Party may take
steps to oppose such disclosure and cooperate with the Disclosing Party in its
attempts to oppose such disclosure. If the Receiving Party complies with the
preceding sentence, it shall not be prohibited from complying with such
requirement to disclose, but shall take all reasonable steps to make such
disclosure subject to a suitable protective order or otherwise to prevent
unrestricted or public disclosure.

 

13.5. No Restriction on Disclosing Party. Nothing in this Section 13 shall
restrict the Disclosing Party from using, disclosing, or disseminating its own
Confidential Information in any way.

 

13.6.

Disclaimer of Warranties as to Confidential Information. EACH PARTY ACKNOWLEDGES
AND AGREES THAT ALL CONFIDENTIAL INFORMATION IS PROVIDED ON AN “AS IS, WHERE IS”
BASIS AND THAT NEITHER PARTY NOR ANY OF ITS SUBSIDIARIES HAS MADE OR WILL MAKE
ANY WARRANTY WHATSOEVER, EXPRESS, IMPLIED OR

 

Page 23 of 28



--------------------------------------------------------------------------------

 

STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, ENFORCEABILITY OR
NON-INFRINGEMENT.

 

14. NO OTHER RIGHTS

Neither party shall have any rights hereunder to any patents or other
intellectual property of the other party, except as specifically set forth
herein. Without limiting the generality of the foregoing, neither party shall
have any rights to use any trademarks of the other party for any purpose in
connection with the Membranes to be manufactured or supplied hereunder.

 

15. DISPUTE RESOLUTION

 

15.1. Discussion of Parties. In the event of a dispute between the parties
arising out of or related to this Agreement (the “Dispute”), a party seeking to
resolve the Dispute shall give written notice to the other party, describing
briefly the nature of the Dispute and its claim and identifying an individual
with authority to settle the Dispute on its behalf. The party receiving such
notice shall have five (5) business days within which to designate, in a written
notice given to the initiating party, an individual with authority to settle the
Dispute on its behalf. Neither of such authorized individuals shall have had
direct substantive involvement in the matters involved in the Dispute. The
authorized individuals shall make such investigation as they deem appropriate
and thereafter promptly (but in no event later than thirty (30) days from the
date of the initiating party’s notice) shall commence discussions concerning
resolution of the Dispute.

 

15.2. If the Dispute has not been resolved within thirty (30) days from the
commencement of discussions, it shall be submitted to final and binding
arbitration under the then current Commercial Arbitration Rules of the American
Arbitration Association (“AAA”), by one (1) arbitrator in Boston, Massachusetts.
Such arbitrator shall be selected by the mutual agreement of the parties or,
failing such agreement, shall be selected according to the aforesaid AAA rules.
The arbitrator will be instructed to prepare and deliver a written, reasoned
opinion stating its decision within thirty (30) days of the completion of the
arbitration. The prevailing party in such arbitration shall be entitled to
expenses, including costs and reasonable attorneys’ and other professional fees,
incurred in connection with the arbitration. The decision of the arbitrator
shall be final and non-appealable and may be enforced in any court of competent
jurisdiction.

 

15.3. Continuity of Service and Performance. Unless otherwise agreed in writing,
the parties will continue to provide service and honor all other commitments
under this Agreement during the course of dispute resolution pursuant to the
provisions of this Section 15 with respect to all matters not subject to such
dispute, controversy or claim.

 

Page 24 of 28



--------------------------------------------------------------------------------

16. GENERAL PROVISIONS

 

16.1. Notices. Any notice or other communication required or permitted to be
given by either party pursuant to the terms of this Agreement shall be in
writing and shall be deemed given if and when delivered by hand or sent by
certified mail, return receipt requested, overnight courier, confirmed telecopy,
or confirmed electronic mail transmission, addressed as follows:

 

If to Millipore:   Millipore Corporation   290 Concord Road   Billerica, MA
01821   Attn: Vice President, Global Supply Chain   Fax: (978) 715-1385 with a
copy to:   Millipore Corporation   290 Concord Road   Billerica, MA 01821  
Attn: General Counsel   Fax: (978) 715-1382 If to Entegris:   Entegris, Inc.  
129 Concord Road   Billerica, MA 01821   Attn: Ex. VP & COO   Fax: (978)
436-6739 with a copy to:   Entegris, Inc.   129 Concord Road   Billerica, MA
01821   Attn: General Counsel   Fax: (978) 436-6739

or to such electronic mail address as may be specified by an addressee party to
the other party by one of the other means provided above, or to such other
address, telecopy number or electronic mail address as may be specified by an
addressee party to the other by one of the means provided above.

 

16.2. Force Majeure. The obligations of a party under this Agreement will be
suspended to the extent that it is wholly or partially precluded from complying
with its obligations under this Agreement by force majeure. Force majeure
includes, but is not restricted to, fire, storm, flood, earthquake, explosion,
accident, act of the public enemy, war, rebellion, insurrection, sabotage,
epidemic, quarantine restriction, labor dispute, labor shortage, transportation
embargo or failure or delay in transportation, act of God, act (including laws,
regulations, disapprovals or failure to approve) of any government agency,
whether national, municipal, or otherwise. During the existence of any such
force majeure condition, the affected party shall nevertheless use its best
efforts to remove the cause thereof.

 

Page 25 of 28



--------------------------------------------------------------------------------

16.3. Entire Agreement; Old Agreement. This Agreement, including Exhibits A, B,
and C and Annexes 1 and 2, attached hereto, is the entire agreement between the
parties with respect to the subject matter hereof, and supersedes any prior
negotiations and agreements or understandings and any contemporaneous oral
agreements or understandings with respect to the subject matter hereof. Without
limiting the generality of the foregoing, the Old Agreement shall be deemed
replaced in its entirety by this Agreement as of the Effective Date, provided
that the Old Agreement shall continue to apply to all activities or events that
occurred prior to the Effective Date.

 

16.4. Governing Law. This Agreement shall be construed in accordance with and
all Disputes hereunder shall be governed by the laws of the Commonwealth of
Massachusetts as applied to transactions taking place wholly within
Massachusetts between Massachusetts residents. The Superior Court of Middlesex
County and/or the United States District Court for the District of Massachusetts
shall have jurisdiction and venue over all Disputes between the parties that are
permitted to be brought in a court of law pursuant to Section 15 above.

 

16.5. Counterparts. This Agreement and the Exhibits and Annexes hereto and the
other documents referred to herein, may be executed in counterparts, each of
which shall be deemed to be an original but all of which shall constitute one
and the same agreement.

 

16.6. Binding Effect; Assignment. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective legal
representatives and successors, and nothing in this Agreement, express or
implied, is intended to confer upon any other person any rights or remedies of
any nature whatsoever under or by reason of this Agreement. Neither party may
assign this Agreement or any rights or obligations hereunder, without the prior
written consent of the other party, and any such assignment shall be void.
Notwithstanding the foregoing, either party may assign this Agreement and all
(but not less than all) of its rights and obligations hereunder to a purchaser
or transferee of, or other successor to, substantially all of its business.

 

16.7.

Severability. If any term or other provision of this Agreement or the Exhibits
or Annexes attached hereto is determined by a court, administrative agency or
arbitrator to be invalid, illegal or incapable of being enforced by any rule of
law or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to either party. Upon such determination that any term
or

 

Page 26 of 28



--------------------------------------------------------------------------------

 

other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner to the end that transactions contemplated hereby are fulfilled to the
fullest extent possible.

 

16.8. Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of either party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty or agreement herein, nor shall any single
or partial exercise of any such right preclude other or further exercise thereof
or of any other right. All rights and remedies existing under this Agreement or
the Exhibits and Annexes attached hereto are cumulative to, and not exclusive
of, any rights or remedies otherwise available.

 

16.9. Amendment. No change or amendment will be made to this Agreement or the
Exhibits or Annexes attached hereto except by an instrument in writing signed on
behalf of each of the parties to such agreement.

 

16.10. Authority. Each of the parties hereto represents to the other that (a) it
has the corporate or other requisite power and authority to execute, deliver and
perform this Agreement, (b) the execution, delivery and performance of this
Agreement by it have been duly authorized by all necessary corporate or other
actions, (c) it has duly and validly executed and delivered this Agreement, and
(d) this Agreement is a legal, valid and binding obligation, enforceable against
it in accordance with its terms subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and general equity principles.

 

16.11. Interpretation. The headings contained in this Agreement or in any
Exhibit hereto are for reference purposes only and shall not be conclusive as to
the meaning or interpretation of this Agreement. When a reference is made in
this Agreement to a Section, Exhibit or Annex, such reference shall be to a
Section, Exhibit or Annex of this Agreement unless otherwise indicated.

 

16.12. Exhibits and Annexes. This Agreement includes the following Exhibits and
Annexes, each of which constitutes an integral component part of this Agreement:

 

Exhibit A.

   Membranes Covered by Agreement

Exhibit B

   Lease Terms including Attachment A

Exhibit C

   The Supplement

Annex 1

   Machine Hourly Rates and Support Rates

Annex 2

   Formula for Calculating Machine Usage Hours

Annex 3

   Membrane Prices from New Entegris Facility

 

Page 27 of 28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives effective as of the Effective Date.

 

MILLIPORE CORPORATION    ENTEGRIS, INC. By:  

/s/ Peter C. Kershaw

   By:  

/s/ Bertrand Loy

Name:   Peter C. Kershaw    Name:   Bertrand Loy Title:  

Corporate Vice President

of Manufacturing

   Title:  

Executive Vice President and

Chief Operating Officer

 

Page 28 of 28